Citation Nr: 1601302	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent and/or other chemicals.

2. Entitlement to service connection for a cardiological disability, including hypertension, to include as due to exposure to an herbicidal agent and/or other chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from November 1972 to November 1974, with subsequent service in the United States Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In November 2014, the Board denied entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent and/or other chemicals and to a cardiological disability, including hypertension, to include as due to exposure to an herbicidal agent and/or other chemicals.  The Board also denied entitlement to service connection for right ear hearing loss and remanded a claim for service connection for a lung disability.

Subsequent to the Board decision, the Veteran appealed the denials of service connection for diabetes mellitus, type II and to a cardiological disability to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court endorsed a November 2015 Joint Motion for Remand (JMR) and vacated the November 2014 Board decision which denied service connection for diabetes mellitus, type II and to a cardiological disability.  The Veteran did not appeal the denial of service connection for right ear hearing loss.

The claim for service connection for a lung disability was returned to the Board for adjudication and in September 2015, the Board remanded that matter again for additional development.  Therefore, the claim for service connection for a lung disability is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain treatment records.

In the November 2015 JMR, the parties found the Board failed to satisfy its duty to assist by not obtaining VA treatment records relevant to the Veteran's claims.  Specifically, the parties found that records from the Bonham/Dallas VA medical centers (VAMC), dating from August 2008 to present, had not been associated with the claims file.  Accordingly, pursuant to the JMR and in light of VA's duty to assist, a remand is necessary to obtain and associate with the claims file VA treatment records from the Bonham/Dallas VAMC dating from August 2008 to present.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records, including records from the Bonham/Dallas VA medical centers dating from August 2008 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Conduct any additional development necessary.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




